Title: From George Washington to Brigadier General William Irvine, 4 January 1780
From: Washington, George
To: Irvine, William


          
            Dr Sir
            Head Quarters Morristown [4 Jan. 1780]
          
          We are not under less embarrassing and distressful circumstances in this quarter for provisions, than those you have represented in your letter of this days date. Of the scanty pittance we have distributed to the army, the last is nearly exhausted, and without a prospect of any adequate and immediate succour. Amidst the difficulties which occur on this occasion; to keep the army together, and draw from the country a supply of provision, it is not easy to determine what course we should adopt.
          Should the provision that you have borrowed from the inhabitants entirely fail before we can assist you from this quarter, the measure which appears to me the most eligible, and which must be executed in case of extremity, is, upon an estimate of the cattle and provision in the vicinity of your command, to assess such a proportion, as can be spared by the respective inhabitants. In doing this every possible attention is to be paid to the privileges of citizens, and to obviate as much as in our power, those clamors, or feelings that may arise on the occasion. I would wish you therefore to call upon the majest[r]ates (not in their official capacity but as men of influence in and knowlege of their neighbourhood) of the district which is to furnish the quota, represent to them the situation of the troops, the unavoidable necessity of the measure; and if possible get them to form an estimate, or calculation of what each family can part with. But if they will not assist in this business as private gentlemen, you must derive your information from such other persons, as you think may be relied on.
          When you have ascertained what each family of a district can spare, you will send out the parties which are to collect it, under prudent and attentive officers, who must be directed to give certificates to the inhabitants for the cattle, flour, corn &c., either

payable at the option of the owners, at the present prices, or at the value such articles may rate, when the payment shall be made. No milch cows should be assessed; and particular care taken to see the cattle weighed, and to certify only agreeable to this, as the public is apt to be imposed on where the weight is guessed at.
          You will take all the previous steps for the execution of this plan, so as to have nothing to do but order out the parties when it becomes necessary. One or more of the inhabitants might attend to the weighing of the cattle, and to receive the certificates for the rest.
          I need not recommend to you, to œconomise with the most prudent hand your supplies, till our affairs in this respect can be placed on a better footing. I am Dear sir Your obt & hble servt
          
            Go: Washington
          
          
            P.S. If Mr Caldwell of Springfield can be interrested in the business he will be able to render you every assistance.
          
        